Exhibit 10.1

 

FORM OF SUBSCRIPTION AGREEMENT

 

SUBSCRIPTION AGREEMENT (“Agreement”) is being made by the undersigned (the
“Purchaser”) with Vertical Health Solutions, Inc., a Florida corporation (“VHS”
or the “Company”) and OnPoint Medical Diagnostics, Inc., a Minnesota corporation
(“OnPoint”) in connection with the Purchaser’s subscription to acquire
securities to be issued by VHS if this Agreement is accepted by VHS and OnPoint.

 

WHEREAS, the Company and OnPoint are parties to an Agreement and Plan of Merger
whereby it is contemplated that OnPoint will merge with a wholly owned
subsidiary of the Company so that OnPoint will become a wholly owned subsidiary
of the Company, and the then existing OnPoint stockholders would obtain majority
ownership and control of the Company (the “Merger”).

 

WHEREAS, as a condition to the closing of the Merger, OnPoint was to obtain
subscriptions for the purchase, in a private placement transaction (the
“Offering”) pursuant to Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”), of units (the “Units”) comprised of one
share of the Company’s common stock, $0.001 par value per share (the “Shares” or
“Common Stock”) and a five-year warrant (the “Warrants”) to purchase 0.5 of a
share of Common Stock (the “Warrant Shares”), at an exercise price of $2.00 per
share.

 

WHEREAS, the price for such Units in the Offering is $1.00 per Unit and the
terms of the Agreement and Plan of Merger required subscriptions for a minimum
of 500,000 Units to be received no later than March 31, 2011.

 

WHEREAS, Purchaser desires to purchase the number of Units set forth on the
signature page hereof.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

 

1.                                       Subscription.

 

(a)                                  Purchaser, intending to be legally bound,
hereby irrevocably agrees to purchase the number of Units set forth on the
signature page at a purchase price of $1.00 per Unit.  This subscription is
submitted in accordance with and subject to the terms and conditions described
in this Subscription Agreement, and the Confidential Private Placement
Memorandum dated March 3, 2011, as amended or supplemented from time to time,
including all documents incorporated by reference therein and all attachments,
schedules and exhibits thereto (the “Memorandum”), relating to the offering (the
“Offering”) by the Company of a minimum of 500,000 Units ($500,000) (the
“Minimum Amount”) and a maximum of 5,000,000 Units ($5,000,000) (the “Maximum
Amount”).  The initial closing of the Offering shall not occur unless and until
(i) the Minimum Amount has been sold; and (ii) the Merger is completed. The
minimum subscription for a Purchaser in the Offering is 25,000 Units ($25,000);
provided, however, the Placement Agent and the Company, in their sole
discretion, may waive such minimum subscription requirement from time to time. 
We do not intend to issue fractional shares and, as a result, the Units will be
offered in increments of two Units.

 

(b)                                 The terms of the Offering are more
completely described in the Memorandum and such terms are incorporated herein in
their entirety.  Certain capitalized terms used, but not otherwise defined
herein, shall have the respective meanings provided in the Memorandum.

 

--------------------------------------------------------------------------------


 

2.                                       Payment.  Contemporaneous with the
delivery of this Agreement, the Purchaser has submitted to Private Bank
Minnesota, as escrow agent, payment of the full amount of the purchase price of
the Units being subscribed for.  Purchaser has indicated on the signature
page if such payment is made by wire transfer or by delivery of a check.

 

3.                                       Deposit of Funds.  All payments made as
provided in Section 2 hereof shall be received by Private Bank Minnesota, as
escrow agent (the “Escrow Agent”) or such other escrow agent appointed by
Emergent Financial Group, Inc. (“Emergent” or the “Placement Agent”) and the
Company, in an escrow account (the “Escrow Account”).  The Units will be offered
until the earlier of the date upon which all the Units are sold or until
June 30, 2011, which date may be extended up to an additional 45 days at the
election of Emergent and OnPoint (the “Offering Deadline”).  In the event that
the Company does not accept the subscription contemplated by this Agreement or
if the Minimum Amount is not deposited to the Escrow Account prior to March 31,
2011, at OnPoint’s request, the Escrow Agent will refund all of the Purchaser’s
subscription funds, without interest thereon or deduction therefrom, and
terminate the Offering.

 

4.                                       Acceptance of Subscription.  The
Purchaser understands and agrees that the Company in its sole discretion
reserves the right to accept or reject this or any other subscription for the
Units, in whole or in part, notwithstanding prior receipt by the Placement Agent
of this Agreement or by the Escrow Agent of the Purchaser’s payment of the
subscription price.  Neither OnPoint nor the Company shall have any obligation
hereunder until OnPoint and the Company shall execute this Agreement indicating
their acceptance.  If Purchaser’s subscription is rejected in whole, or the
Offering is terminated, all funds received from the Purchaser will be returned
without interest, penalty, expense or deduction, and this Agreement shall
thereafter be of no further force or effect.  If Purchaser’s subscription is
rejected in part, the funds for the rejected portion of such subscription will
be returned without interest, penalty, expense or deduction, and this
Subscription Agreement will continue in full force and effect to the extent such
subscription was accepted.

 

5.                                       Representations and Warranties of the
Purchaser.  The Purchaser hereby acknowledges, represents, warrants, and agrees
as follows:

 

(a)                                  Neither the offer nor the sale of the
Shares, the Warrants or the Warrant Shares are registered under the Securities
Act, or any state securities laws.  The Purchaser understands that the offering
and sale of the Shares and Warrants is intended to be exempt from registration
under the Securities Act, by virtue of Section 4(2) thereof and the provisions
of Regulation D promulgated thereunder, based, in part, upon the
representations, warranties and agreements of the Purchaser contained in this
Subscription Agreement;

 

(b)                                 The Purchaser and the Purchaser’s attorney,
accountant, purchaser representative and/or tax advisor, if any (collectively,
“Advisors”), have received the Memorandum and all other documents requested by
the Purchaser or its Advisors, if any, have carefully reviewed them and
understand the information contained therein, prior to the execution of this
Subscription Agreement;

 

(c)                                  Neither the Securities and Exchange
Commission (the “Commission”) nor any state securities commission has approved
the Units to be issued by the Company or Warrant Shares, or passed upon or
endorsed the merits of the Offering or confirmed the accuracy or determined the
adequacy of the Memorandum.  The Memorandum has not been reviewed by any
Federal, state or other regulatory authority;

 

--------------------------------------------------------------------------------


 

(d)                                 All documents, records, and books pertaining
to the investment in the Units (including, without limitation, the Memorandum)
have been made available for inspection by the Purchaser and its Advisors, if
any;

 

(e)                                  The Purchaser and its Advisors, if any,
have had a reasonable opportunity to ask questions of and receive answers from a
person or persons acting on behalf of the Company concerning the offering of the
Units and the business, financial condition, results of operations and prospects
of the Company, and all such questions have been answered by the Company in
writing to the full satisfaction of the Purchaser and its Advisors, if any;

 

(f)                                    In evaluating the suitability of an
investment in the Company, the Purchaser has not relied upon any representation
or other information (oral or written) other than as stated in the Memorandum or
as contained in documents so furnished to the Purchaser or its Advisors, if any,
by the Company in writing;

 

(g)                                 The Purchaser is unaware of, is in no way
relying on, and did not become aware of the offering of the Units through or as
a result of, any form of general solicitation or general advertising including,
without limitation, any article, notice, advertisement or other communication
published in any newspaper, magazine or similar media or broadcast over
television, radio or over the Internet, in connection with the offering and sale
of the Units and is not subscribing for Units and did not become aware of the
offering of the Units through or as a result of any seminar or meeting to which
the Purchaser was invited by, or any solicitation of a subscription by, a person
not previously known to the Purchaser in connection with investments in
securities generally;

 

(h)                                 The Purchaser has taken no action which
would give rise to any claim by any person for brokerage commissions, finders’
fees or the like relating to this Subscription Agreement or the transactions
contemplated hereby (other than commissions to be paid by the Company to the
Placement Agent as described in the Memorandum or as otherwise described in the
Memorandum);

 

(i)                                     The Purchaser, either alone or together
with its Advisor(s), if any, have such knowledge and experience in financial,
tax, and business matters, and, in particular, investments in securities, so as
to enable them to utilize the information made available to them in connection
with the offering of the Units to evaluate the merits and risks of an investment
in the Units and the Company and to make an informed investment decision with
respect thereto;

 

(j)                                     The Purchaser is not relying on the
Company, the Placement Agent or any of their respective employees or agents with
respect to the legal, tax, economic and related considerations of an investment
in the Units, and the Purchaser has relied on the advice of, or has consulted
with, only its own Advisors;

 

(k)                                  The Purchaser is acquiring the Units solely
for such Purchaser’s own account for investment and not with a view to resale or
distribution thereof, in whole or in part.  The Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
of the Shares or the Warrant Shares, and the Purchaser has no plans to enter
into any such agreement or arrangement;

 

(l)                                     The purchase of the Units represents
high risk capital and the Purchaser is able to afford an investment in a
speculative venture having the risks and objectives of the Company.  The
Purchaser must bear the substantial economic risks of the investment in the
Units indefinitely because none of the securities included in the Units may be
sold, hypothecated or otherwise disposed of unless subsequently registered under
the Securities Act and applicable state securities laws or an exemption from
such registration is available.  Legends shall be placed on the securities
included in the Units to the effect

 

--------------------------------------------------------------------------------


 

that they have not been registered under the Securities Act or applicable state
securities laws and appropriate notations thereof will be made in the Company’s
stock books.  Stop transfer instructions will be placed with the transfer agent
of the securities constituting the Units.  The Company has agreed that
purchasers of the Units will have, with respect to the Units and the shares of
Common Stock underlying the Warrants, the registration rights described in the
Registration Rights Agreement in the form annexed to the Memorandum. 
Notwithstanding such registration rights, it is not anticipated that there will
be any market for resale of the Shares, the Warrants or the Warrant Shares, and
such securities will not be freely transferable at any time in the foreseeable
future;

 

(m)                               The Purchaser has adequate means of providing
for such Purchaser’s current financial needs and foreseeable contingencies and
has no need for liquidity of the investment in the Units, shares of Common Stock
contained in the Shares, the Warrants or the Warrant Shares for an indefinite
period of time;

 

(n)                                 The Purchaser is aware that an investment in
the Units involves a number of very significant risks and has carefully read and
considered the matters set forth in the Memorandum and, in particular, the
matters under the caption “Risk Factors” therein, and, in particular,
acknowledges that such risks may materially adversely affect the Company’s
results of operations and future prospects;

 

(o)                                 The Purchaser is an “accredited investor” as
that term is defined in Regulation D under the Securities Act, and has
truthfully and accurately completed the Accredited Investor Certification
contained herein;

 

(p)                                 The Purchaser: (i) if a natural person,
represents that the Purchaser has reached the age of 21 and has full power and
authority to execute and deliver this Subscription Agreement and all other
related agreements or certificates and to carry out the provisions hereof and
thereof; (ii) if a corporation, partnership, or limited liability company or
partnership, or association, joint stock company, trust, unincorporated
organization or other entity, represents that such entity was not formed for the
specific purpose of acquiring the Units, such entity is duly organized, validly
existing and in good standing under the laws of the state of its organization,
the consummation of the transactions contemplated hereby is authorized by, and
will not result in a violation of state law or its charter or other
organizational documents, such entity has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof and to purchase
and hold the securities constituting the Units, the execution and delivery of
this Subscription Agreement has been duly authorized by all necessary action,
this Subscription Agreement has been duly executed and delivered on behalf of
such entity and is a legal, valid and binding obligation of such entity; or
(iii) if executing this Subscription Agreement in a representative or fiduciary
capacity, represents that it has full power and authority to execute and deliver
this Subscription Agreement in such capacity and on behalf of the subscribing
individual, ward, partnership, trust, estate, corporation, or limited liability
company or partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity.  The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound;

 

(q)                                 The Purchaser and its Advisors, if any, have
had the opportunity to obtain any additional information, to the extent the
Company had such information in their possession or could acquire it without
unreasonable effort or expense, necessary to verify the accuracy of the
information

 

--------------------------------------------------------------------------------


 

contained in the Memorandum and all documents received or reviewed in connection
with the purchase of the Units and have had the opportunity to have
representatives of the Company provide them with such additional information
regarding the terms and conditions of this particular investment and the
financial condition, results of operations, business and prospects of the
Company deemed relevant by the Purchaser or its Advisors, if any, and all such
requested information, to the extent the Company had such information in its
possession or could acquire it without unreasonable effort or expense, has been
provided by the Company in writing to the full satisfaction of the Purchaser and
its Advisors, if any;

 

(r)                                    The Purchaser represents to the Company
that any information which the undersigned has heretofore furnished or is
furnishing herewith to the Company or Emergent is complete and accurate and may
be relied upon by the Company in determining the availability of an exemption
from registration under Federal and state securities laws in connection with the
offering of securities as described in the Memorandum.  The Purchaser further
represents and warrants that it will notify and supply corrective information to
the Company and Emergent immediately upon the occurrence of any change therein
occurring prior to the Company’s issuance of the securities contained in the
Units;

 

(s)                                  The Purchaser has significant prior
investment experience, including investment in non-listed and non-registered
securities.  The Purchaser is knowledgeable about investment considerations in
public companies and, in particular, public companies traded on the OTC Bulletin
Board.  The Purchaser has a sufficient net worth to sustain a loss of its entire
investment in the Company in the event such a loss should occur.  The
Purchaser’s overall commitment to investments which are not readily marketable
is not excessive in view of the Purchaser’s net worth and financial
circumstances and the purchase of the Units will not cause such commitment to
become excessive.  This investment is a suitable one for the Purchaser;

 

(t)                                    The Purchaser is satisfied that it has
received adequate information with respect to all matters which it or its
Advisors, if any, consider material to its decision to make this investment;

 

(u)                                 The Purchaser acknowledges that any
estimates or forward-looking statements or projections included in the
Memorandum were prepared by the Company in good faith, but that the attainment
of any such projections, estimates or forward-looking statements cannot be
guaranteed by the Company and should not be relied upon;

 

(v)                                 No oral or written representations have been
made, or oral or written information furnished, to the Purchaser or its
Advisors, if any, in connection with the offering of the Units which are in any
way inconsistent with the information contained in the Memorandum;

 

(w)                               Within five days after receipt of a request
from the Company or Emergent, the Purchaser will provide such information and
deliver such documents as may reasonably be necessary to comply with any and all
laws and ordinances to which the Company or Emergent is subject;

 

(x)                                   The Purchaser’s substantive relationship
with Emergent or subagent through which the Purchaser is subscribing for Units
predates Emergent’s or such subagent’s contact with the Purchaser regarding an
investment in the Units;

 

(y)                                 THE SECURITIES OFFERED HEREBY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OR THE SECURITIES LAWS OF CERTAIN STATES AND
ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS.  THE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO

 

--------------------------------------------------------------------------------


 

REGISTRATION OR EXEMPTION THEREFROM.  THE SECURITIES HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER
REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR
ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE
MEMORANDUM.  ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL;

 

(z)                                   The Purchaser acknowledges that neither
the Units nor the Warrants have been recommended by any Federal or state
securities commission or regulatory authority.  In making an investment decision
investors must rely on their own examination of the Company and the terms of the
Offering, including the merits and risks involved.  Furthermore, the foregoing
authorities have not confirmed the accuracy or determined the adequacy of this
Subscription Agreement.  Any representation to the contrary is a criminal
offense.  The Shares issued by the Company, the Warrants and the Warrant Shares,
are subject to restrictions on transferability and resale and may not be
transferred or resold except as permitted under the Securities Act, and the
applicable state securities laws, pursuant to registration or exemption
therefrom.  Investors should be aware that they will be required to bear the
financial risks of this investment for an indefinite period of time; and

 

(aa)                            (For ERISA plans only)  The fiduciary of the
ERISA plan (the “Plan”) represents that such fiduciary has been informed of and
understands the Company’s investment objectives, policies and strategies, and
that the decision to invest “plan assets” (as such term is defined in ERISA) in
the Company is consistent with the provisions of ERISA that require
diversification of plan assets and impose other fiduciary responsibilities.  The
Purchaser or Plan fiduciary (a) is responsible for the decision to invest in the
Company; (b) is independent of the Company and any of its affiliates; (c) is
qualified to make such investment decision; and (d) in making such decision, the
Purchaser or Plan fiduciary has not relied on any advice or recommendation of
the Company or any of its affiliates.

 

6.                                       Representations and Warranties of the
VHS and OnPoint.

 

(a)                                  VHS hereby acknowledges, represents,
warrants, and agrees as follows:

 

(i)                                     VHS is a corporation duly organized,
existing and in good standing under the laws of its state of incorporation and
has the corporate power to conduct its business.

 

(ii)                                  The execution, delivery and performance of
this Agreement by VHS have been duly approved by the Board of Directors of VHS.

 

(iii)                               The Shares, Warrants and Warrant Shares have
been or will be duly and validly authorized and, when issued in accordance with
the terms hereof, will be duly and validly issued, fully paid and
non-assessable.

 

(iv)                              No consent, authorization or filing of or with
any federal court or government authority of the United States is required in
connection with the consummation of the transactions contemplated herein, except
for required filings with the Commission and applicable “Blue Sky” or state
securities commissions relating specifically to the Offering or with applicable
state authorities relating specifically to the Merger.

 

(v)                                 The Memorandum, and any amendments or
supplements thereto, as of the date of any such amendment or supplement thereto,
did not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

--------------------------------------------------------------------------------


 

(vi)                              VHS has authorized and outstanding the capital
stock of VHS as is set forth in its most recent filings with the Commission as
of the date set forth therein.  All outstanding shares of capital stock of VHS
are duly authorized, validly issued and outstanding, fully paid and
non-assessable.  Except as referred to in the Memorandum or in its most recent
filings with the Commission: (i) there are no outstanding options, warrants or
other rights permitting or requiring VHS or others to purchase or acquire any
shares of capital stock or other equity securities of VHS or to pay any dividend
or make any other distribution in respect thereof; (ii) there are no securities
issued or outstanding which are convertible into or exchangeable for shares of
capital stock or other equity securities of VHS and there are no contracts,
commitments or understandings to which VHS is a party, whether or not in
writing, to issue or grant any such option, warrant, right or convertible or
exchangeable security; (iii) no shares of stock or other securities of VHS are
reserved for issuance for any purpose; (iv) there are no voting trusts or other
contracts, commitments, understandings, arrangements or restrictions of any kind
to which VHS is a party with respect to the ownership, voting or transfer of
shares of stock or other securities of VHS, including without limitation, any
preemptive rights, rights of first refusal, proxies or similar rights and (v) no
person holds a right to require VHS to register any securities of VHS under the
Securities Act or to participate in any such registration.

 

(vii)                           Except as set forth in the Memorandum or in its
most recent filings with the Commission, no default by VHS or, to the knowledge
of VHS, any other party exists in the due performance under any material
agreements to which VHS is a party or to which any of its assets are subject,
other than defaults that could not reasonably be expected to have a material
adverse effect on the (i) assets, liabilities, results of operations, condition
(financial or otherwise), business or business prospects of VHS or (ii) ability
of VHS to perform its obligations under this Agreement (“VHS Material Adverse
Effect”).

 

(viii)                        Except as set forth in the Memorandum or in its
most recent filings with the Commission, there are no actions, suits, claims,
hearings or proceedings pending before any court or governmental authority or,
to the knowledge of VHS, threatened, against VHS, or involving its assets or any
of its officers or directors (in their capacity as such) which, if determined
adversely to VHS or such officer or director, could not reasonably be expected
to have a VHS Material Adverse Effect or adversely affect the transactions
contemplated by this Agreement or the Merger Agreement or the enforceability
thereof.

 

(b)                                 OnPoint hereby acknowledges, represents,
warrants, and agrees as follows:

 

(i)                                     OnPoint is a corporation duly organized,
validly existing and in good standing under the laws of the State of Minnesota.
OnPoint is duly qualified to transact business as a foreign corporation and is
in good standing under the laws of each jurisdiction where the location of its
properties or the conduct of its business makes such qualification necessary,
except where the failure to be so qualified would not, or could not reasonably
be expected to, have a material adverse effect on the (i) assets, liabilities,
results of operations, condition (financial or otherwise), business or business
prospects of OnPoint or (ii) ability of OnPoint to perform its obligations under
this Agreement (“OnPoint Material Adverse Effect”).

 

(ii)                                  OnPoint has all requisite corporate power
and authority to conduct its business as presently conducted and as proposed to
be conducted, to enter into and perform its obligations under this Agreement. 
This Agreement constitutes the valid and binding obligations of OnPoint,
enforceable against OnPoint in accordance with their respective terms, subject
to any applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect affecting the rights of creditors
generally and to general equitable principles and the availability of specific
performance.

 

--------------------------------------------------------------------------------


 

(iii)                               The execution and delivery of, or
performance by, OnPoint under this Agreement does not conflict with any term or
provision of, or will result in the creation or imposition of, any lien, charge
or other encumbrance upon any of the assets of OnPoint under, any other
agreement or other instrument to which OnPoint is a party or by which OnPoint or
its assets is bound, or any term of the charter or by-laws of OnPoint, or any
license, permit, statute, rule or regulation applicable to OnPoint or any of its
assets, or any judgment, decree, or order of any court or governmental body
having jurisdiction over OnPoint except as same would not have a OnPoint
Material Adverse Effect.

 

(iv)                              No consent, authorization or filing of or with
any federal court or government authority of the United States is required in
connection with the consummation of the transactions contemplated herein, except
for required filings with the SEC and applicable “Blue Sky” or state securities
commissions relating specifically to the Offering or with applicable state
authorities relating specifically to the Merger.

 

(v)                                 The Memorandum, and any amendments or
supplements thereto, as of the date of any such amendment or supplement thereto,
did not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(vi)                              OnPoint has authorized and outstanding the
capital stock of OnPoint as set forth in the Memorandum as of the date set forth
therein.  All outstanding shares of capital stock of OnPoint are duly
authorized, validly issued and outstanding, fully paid and non-assessable. 
Except as referred to in the Memorandum: (i) there are no outstanding options,
warrants or other rights permitting or requiring OnPoint or others to purchase
or acquire any shares of capital stock or other equity securities of OnPoint or
to pay any dividend or make any other distribution in respect thereof;
(ii) there are no securities issued or outstanding which are convertible into or
exchangeable for shares of capital stock or other equity securities of OnPoint
and there are no contracts, commitments or understandings to which OnPoint is a
party, whether or not in writing, to issue or grant any such option, warrant,
right or convertible or exchangeable security; (iii) no shares of stock or other
securities of OnPoint are reserved for issuance for any purpose; (iv) there are
no voting trusts or other contracts, commitments, understandings, arrangements
or restrictions of any kind to which OnPoint is a party with respect to the
ownership, voting or transfer of shares of stock or other securities of OnPoint,
including without limitation, any preemptive rights, rights of first refusal,
proxies or similar rights and (v) no person holds a right to require OnPoint to
register any securities of OnPoint under the Securities Act or to participate in
any such registration.

 

(vii)                           The financial statements, together with the
related notes, of OnPoint included in the Memorandum present fairly in all
material respects the financial position of OnPoint as of the respective dates
specified and the results of its operations and cash flow for the respective
periods covered thereby.

 

(viii)                        The conduct of business by OnPoint as presently
and proposed to be conducted is not subject to continuing oversight,
supervision, regulation or examination by any governmental official or body of
the United States or any other jurisdiction wherein OnPoint conducts or proposes
to conduct such business, except as described in the Memorandum and except such
regulation as is applicable to commercial enterprises generally.  Except as
described in the Memorandum, OnPoint has complied with all applicable laws,
regulations, judgments, decrees or orders of any court or governmental agency or
entity except where the failure to so comply would not have a OnPoint Material
Adverse Effect and has obtained all requisite licenses, permits and other
governmental authorizations to conduct its business as presently conducted and
to be conducted following the consummation of the Merger, except to the extent
the failure to so obtain could not reasonably be expected to have a Material
Adverse Effect

 

--------------------------------------------------------------------------------


 

on OnPoint.  OnPoint has not received any notice of any violation of, or
noncompliance with, any federal, state, local or foreign laws, ordinances,
regulations and orders (including, without limitation, those relating to
environmental protection, occupational safety and health, federal securities
laws, equal employment opportunity, consumer protection, credit reporting,
“truth-in-lending”, and warranties and trade practices) applicable to its
business, the violation of, or non-compliance with, which would have a Material
Adverse Effect, and OnPoint knows of no facts or set of circumstances which
would give rise to such a notice.

 

(ix)                                Except as set forth in the Memorandum, no
default by OnPoint or, to the knowledge of OnPoint, any other party exists in
the due performance under any of the agreements referred to in the Memorandum to
which OnPoint is a party or to which any of its assets are subject, other than
defaults that could not reasonably be expected to have a OnPoint Material
Adverse Effect.

 

(x)                                   Except as set forth in the Memorandum,
there are no actions, suits, claims, hearings or proceedings pending before any
court or governmental authority or, to the knowledge of OnPoint, threatened,
against OnPoint, or involving its assets or any of its officers or directors (in
their capacity as such) which, if determined adversely to OnPoint or such
officer or director, could not reasonably be expected to have a OnPoint Material
Adverse Effect or adversely affect the transactions contemplated by this
Agreement or the Merger Agreement or the enforceability thereof.

 

(xi)                                Subsequent to the respective dates as of
which information is given in the Memorandum, except as may otherwise be set
forth in the Memorandum, there has been no: (i) material adverse change in the
financial condition of OnPoint; (ii) damage, loss or destruction, whether or not
covered by insurance, with respect to any material asset or property of OnPoint;
or (iii) agreement to permit any of the foregoing.

 

7.                                       Indemnification.  The Purchaser agrees
to indemnify and hold harmless the Company, the Placement Agent and their
respective officers, directors, employees, agents, control persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Purchaser of any covenant
or agreement made by the Purchaser herein or in any other document delivered in
connection with this Subscription Agreement.

 

8.                                       Irrevocability; Binding Effect.  The
Purchaser hereby acknowledges and agrees that the subscription hereunder is
irrevocable by the Purchaser, except as required by applicable law, and that
this Subscription Agreement shall survive the death or disability of the
Purchaser and shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives, and
permitted assigns.  If the Purchaser is more than one person, the obligations of
the Purchaser hereunder shall be joint and several and the agreements,
representations, warranties, and acknowledgments herein shall be deemed to be
made by and be binding upon each such person and such person’s heirs, executors,
administrators, successors, legal representatives, and permitted assigns.

 

9.                                       Modification.  This Subscription
Agreement shall not be modified or waived except by an instrument in writing
signed by the party against whom any such modification or waiver is sought.

 

10.                                 Notices.  Any notice or other communication
required or permitted to be given hereunder shall be in writing and shall be
mailed by certified mail, return receipt requested, or delivered against receipt
to the party to whom it is to be given (a) if to the Company, at the address set
forth above or (b) if to the Purchaser, at the address set forth on the
signature page hereof (or, in either case, to such other

 

--------------------------------------------------------------------------------


 

address as the party shall have furnished in writing in accordance with the
provisions of this Section 10).  Any notice or other communication given by
certified mail shall be deemed given at the time of certification thereof,
except for a notice changing a party’s address which shall be deemed given at
the time of receipt thereof.

 

11.                                 Assignability.  This Subscription Agreement
and the rights, interests and obligations hereunder are not transferable or
assignable by the Purchaser and the transfer or assignment of the Shares issued
by the Company, the Warrants or the Warrant Shares shall be made only in
accordance with all applicable laws.

 

12.                                 Applicable Law.  This Agreement shall be
governed by and construed under the laws of the State of Minnesota as applied to
agreements among Minnesota residents entered into and to be performed entirely
within Minnesota.  Each of the parties hereto (1) agree that any legal suit,
action or proceeding arising out of or relating to this Agreement shall be
instituted exclusively in the state or federal courts of Minnesota, (2) waive
any objection which the Company may have now or hereafter to the venue of any
such suit, action or proceeding, and (3) irrevocably consent to the jurisdiction
in the state or federal courts of Minnesota in any such suit, action or
proceeding.  Each of the parties hereto further agrees to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the state or federal courts of Minnesota and agree that service of
process upon it mailed by certified mail to its address shall be deemed in every
respect effective service of process upon it, in any such suit, action or
proceeding.  THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
SUBSCRIPTION AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.

 

13.                                 Blue Sky Qualification.  The purchase of
Units under this Subscription Agreement is expressly conditioned upon the
exemption from registration of the offer and sale of the Units from applicable
Federal and state securities laws.

 

14.                                 Use of Pronouns.  All pronouns and any
variations thereof used herein shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as the identity of the person or persons
referred to may require.

 

15.                                 Confidentiality.  The Purchaser acknowledges
and agrees that any information or data the Purchaser has acquired from or about
the Company, not otherwise properly in the public domain, was received in
confidence.  The Purchaser agrees not to divulge, communicate or disclose,
except as may be required by law or for the performance of this Subscription
Agreement, or use to the detriment of the Company or for the benefit of any
other person or persons, or misuse in any way, any confidential information of
the Company, including any scientific, technical, trade or business secrets of
the Company and any scientific, technical, trade or business materials that are
treated by the Company as confidential or proprietary, including, but not
limited to, ideas, discoveries, inventions, developments and improvements
belonging to the Company and confidential information obtained by or given to
the Company about or belonging to third parties.

 

16.                                 Miscellaneous.

 

(a)                                  This Subscription Agreement, together with
the Warrants, if any, and the Registration Rights Agreement, constitute the
entire agreement between the Purchaser and the Company with respect to the
subject matter hereof and supersede all prior oral or written agreements and
understandings, if any, relating to the subject matter hereof.  The terms and
provisions of this

 

--------------------------------------------------------------------------------


 

Subscription Agreement may be waived, or consent for the departure therefrom
granted, only by a written document executed by the party entitled to the
benefits of such terms or provisions.

 

(b)                                 Each of the Purchaser’s and the Company’s
representations and warranties made in this Subscription Agreement shall survive
the execution and delivery hereof and delivery of the Units.

 

(c)                                  Each of the parties hereto shall pay its
own fees and expenses (including the fees of any attorneys, accountants,
appraisers or others engaged by such party) in connection with this Subscription
Agreement and the transactions contemplated hereby whether or not the
transactions contemplated hereby are consummated.

 

(d)                                 This Subscription Agreement may be executed
in one or more counterparts each of which shall be deemed an original, but all
of which shall together constitute one and the same instrument.

 

(e)                                  Each provision of this Subscription
Agreement shall be considered separable and, if for any reason any provision or
provisions hereof are determined to be invalid or contrary to applicable law,
such invalidity or illegality shall not impair the operation of or affect the
remaining portions of this Subscription Agreement.

 

(f)                                    Paragraph titles are for descriptive
purposes only and shall not control or alter the meaning of this Subscription
Agreement as set forth in the text.

 

17.                                 Registration Rights.  If this Agreement is
accepted, the Purchaser will be a beneficiary of the Registration Rights
Agreement pertaining to the issuance by the Company of the Units to subscribers
pursuant to the Memorandum.  Accordingly, pursuant to the terms and conditions
of this Agreement and such related agreements, it is hereby agreed that the
execution by the Purchaser of this Agreement, in the place set forth herein,
shall constitute agreement to be bound by the terms and conditions of the
Registration Rights Agreement, with the same effect as if each of such separate,
but related agreement, were separately signed.

 

[REMAINDER OF THIS PAGE IS BLANK]

 

[ACCREDITED INVESTOR CERTIFICATION AND SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

ACCREDITED INVESTOR CERTIFICATION

 

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

 

Initial o

 

I certify that I have a net worth in excess of $1 million either individually or
through aggregating my individual holdings and those in which I have a joint,
community property or other similar shared ownership interest with my spouse.

Initial o

 

I certify that I have had an annual gross income for the past two years of at
least $200,000 (or $300,000 jointly with my spouse) and expect my income (or
joint income, as appropriate) to reach the same level in the current year.

 

For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial o

 

The undersigned certifies that it is a partnership, corporation, limited
liability company or business trust that is 100% owned by persons who meet
either of the criteria for Individual Investors, above.

Initial o

 

The undersigned certifies that it is a partnership, corporation, limited
liability company or business trust that has total assets of at least $5 million
and was not formed for the purpose of investing in the Company.

Initial o

 

The undersigned certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.

Initial o

 

The undersigned certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of the Subscription Agreement.

Initial o

 

The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors, above.

Initial o

 

The undersigned certifies that it is a U.S. bank, U.S. savings and loan
association or other similar U.S. institution acting in its individual or
fiduciary capacity.

Initial o

 

The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.

Initial o

 

The undersigned certifies that it is an organization described in §501(c)(3) of
the Internal Revenue Code with total assets exceeding $5,000,000 and not formed
for the specific purpose of investing in the Company.

Initial o

 

The undersigned certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.

Initial o

 

The undersigned certifies that it is a plan established and maintained by a
state or its political subdivisions, or any agency or instrumentality thereof,
for the benefit of its employees, and which has total assets in excess of
$5,000,000.

Initial o

 

The undersigned certifies that it is an insurance company as defined in §2(13)
of the Securities Act of 1933, as amended, or a registered investment company.

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

Purchaser hereby elects to purchase a total of                               
Units at a price of $1.00 per Unit

 

Purchaser is sending subscription payment by:

 

o                                    Mail to the Escrow Agent

o                                    Wire transfer to the Escrow Agent

 

Purchaser’s election to participate in the Minnesota Angel Tax Credit Program:

 

o                                    Purchaser elects to participate and has
advised the Placement Agent of such election

o                                    Purchaser elects not to participate

 

If the Purchaser is an INDIVIDUAL, or INDIVIDUALS purchasing

as JOINT TENANTS, or as as TENANTS IN COMMON:

 

 

 

 

 

 

 

Print Name(s) of Purchaser(s)

 

Social Security Number(s)

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Purchaser

 

Signature of Additional Purchaser

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

Address

 

 

Ownership to be:    o individual    o Tenants in Common   o Joint Tenants with
rights of survivorship

 

 

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

 

 

 

 

 

 

Name of Partnership,

 

Federal Taxpayer

 

 

Corporation, Limited

 

Identification Number

 

 

Liability Company or Trust

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

State of Organization

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date

 

Address

 

 

 

 

 

VERTICAL HEALTH SOLUTIONS, INC.

ONPOINT MEDICAL DIAGNOSTICS, INC.

 

 

 

 

By:

 

 

By:

 

 

--------------------------------------------------------------------------------


 

Schedule of Investors

 

Initial Closing — June 7, 2011

 

Investor

 

Investment 
Amount

 

Katherine White

 

$

25,000.00

 

Donald Schreifels

 

$

100,000.00

 

Craig S. Stevenson

 

$

25,000.00

 

Lowell L. Hancuh

 

$

50,000.00

 

William Priedman

 

$

25,000.00

 

Fred J. Williams, Jr.

 

$

100,000.00

 

James Behm

 

$

25,000.00

 

Daniel Nourie

 

$

25,000.00

 

David Drummer

 

$

50,000.00

 

RBC Capital Markets FBO Louis G. Doering

 

$

50,000.00

 

Elmer R. Salovich Trust

 

$

12,500.00

 

Larry Hopfenspirger

 

$

12,500.00

 

Christopher Brown

 

$

25,000.00

 

TOTAL:

 

$

525,000.00

 

 

--------------------------------------------------------------------------------